Title: [Diary entry: 27 January 1786]
From: Washington, George
To: 

Friday 27th. Thermometer at 30 in the Morning— at Noon and  at Night. Clear and pleasant all day; Wind at No. West in the forenoon and Eastwardly afterwards, but not much of it. Mrs. Washington set out after breakfast for Abingdon—to see Mrs. Stuart who is ill. I rid to my Mill and to the Plantation at Dogue run—also to the places where the Muddy hole & ferry people were at Work. Mr. Shaw returned home an hour or two within Night. Getting Ice again to day.